FILED
                             NOT FOR PUBLICATION                            JUL 11 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LAL BHATIA,                                      Nos. 10-17089
                                                      10-17134
               Plaintiff - Appellant,
                                                 D.C. No. 4:10-cv-00072-SBA
  v.

MAN MOHAN K. WIG and WIG                         MEMORANDUM *
PROPERTIES, LLC,

               Defendants - Appellees,

  v.

UNITED STATES OF AMERICA,

               Movant.



                    Appeals from the United States District Court
                       for the Northern District of California
                   Sandra B. Armstrong, District Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes these appeals are suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).
      In these appeals, Lal Bhatia appeals pro se from the district court’s summary

judgment in his action alleging violations of the Racketeer Influenced and Corrupt

Organizations (“RICO”) Act and state law claims, and defendants appeal from the

district court’s decision to deny their motion for entry of a vexatious litigant order

against Bhatia. We have jurisdiction under 28 U.S.C. § 1291. We review de novo

the grant of summary judgment, Avalos v. Baca, 596 F.3d 583, 587 (9th Cir. 2010),

and for an abuse of discretion the decision denying the motion for a vexatious

litigant order, De Long v. Hennessey, 912 F.2d 1144, 1146 (9th Cir. 1990). We

affirm.

      The district court properly granted summary judgment on Bhatia’s RICO

claim because Bhatia failed to raise a genuine dispute of material fact as to whether

the alleged predicate acts proximately caused an actionable injury. See 18 U.S.C.

§ 1964(c) (requiring injury to business or property in order to establish a civil

RICO claim); Rezner v. Bayerische Hypo-Und Vereinsbank AG, 630 F.3d 866, 873

(9th Cir. 2010) (“To have standing under civil RICO, [the plaintiff] is required to

show that the racketeering activity was both a but-for cause and a proximate cause

of his injury. Proximate causation . . . requires ‘some direct relation between the

injury asserted and the injurious conduct alleged.’” (citation omitted)).

      The district court properly granted summary judgment on Bhatia’s fraud and


                                           2                                     10-17089
abuse of process claims because Bhatia filed his complaint after the applicable

statutes of limitations elapsed, and failed to raise a triable dispute as to whether

equitable tolling applied. See Cal. Civ. Proc. Code §§ 335.1, 338 (the statute of

limitations is two years for personal injury actions and three years for fraud

actions); id. at § 352.1(a) (if a person is imprisoned on a criminal charge when a

cause of action accrues, the applicable statute of limitations is tolled for up to two

years during imprisonment).

      The district court did not abuse its discretion in denying Bhatia’s motion to

expedite discovery because Fed. R. Civ. P. 26(f) is inapplicable to pro se prisoner

actions, and because Bhatia failed to serve discovery requests or meet and confer

with defendants before filing his motion. See Fed. R. Civ. P. 26(a)(1)(B) (“an

action brought without an attorney by a person in the custody of the United States,

a state, or a state subdivision” is exempt from the initial disclosure requirement);

Fed. R. Civ. P. 37(a) (establishing the meet-and-confer requirement and

circumstances warranting the filing of a motion to compel); Preminger v. Peake,

552 F.3d 757, 768 n.10 (9th Cir. 2008) (standard of review).

      The district court did not abuse its discretion by denying defendants’ motion

for entry of a vexatious litigant order against Bhatia because the proposed order

was not narrowly tailored to prevent Bhatia’s abusive behavior. See De Long, 912


                                            3                                     10-17089
F.2d at 1148 (pre-filing orders must be narrowly tailored to problem at issue).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, nor arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      The parties’ motions for judicial notice are granted, and defendants’ request

to strike Bhatia’s reply brief is denied.

      Bhatia’s remaining contentions, including those concerning his motion for

leave to reconsider a discovery order and his motion to commence disciplinary

proceedings, are unpersuasive.

      AFFIRMED.




                                            4                                  10-17089